      Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 1 of 18



                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

STEPHEN GRANT and                            §
MARY GRANT                                   §
                                             §
       Plaintiffs                            §
                                             §
vs.                                          §             5:19-CV-00232-FB-ESC
                                             §
EVEREST REINSURANCE,                         §
HEALTH PLAN INTERMEDIARIES                   §
HOLDINGS, LLC D/B/A HEALTH                   §
INSURANCE INNOVATIONS,                       §
ALLIED NATIONAL, INC., and                   §
DAVID BROMBERG                               §
                                             §
       Defendants                            §

                    PLAINTIFFS’ FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiffs, STEPHEN GRANT and MARY GRANT, file this first amended

complaint complaining of Defendants, Everest Reinsurance, Health Plan Intermediaries

Holdings, LLC d/b/a Health Insurance Innovations, Allied National, Inc., and David

Bromberg in which Plaintiffs are seeking monetary relief of over $1,000,000. In support

of this complaint, Plaintiffs would show this honorable court as follows:

                      I. Parties, Venue, and Discovery Level

       1. Plaintiffs, Stephen and Mary Grant, are Texas citizens domiciled in Bexar

County, Texas.

       2. Defendant, Everest Reinsurance Company (hereinafter “Everest”), is a

Delaware Company doing business in Texas that has already answered and appeared in

this case.




                                            1
      Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 2 of 18



      3. Defendant, Health Plan Intermediaries Holdings, LLC d/b/a Health

Insurance Innovations (hereinafter “HPI”), is a Florida company doing business in

Texas has answered and appeared in this case.

      4. Defendant, Allied National, Inc. (hereinafter “Allied”), is a Missouri company

doing business in Texas that can be served with process by serving the Commissioner of

Insurance at 333 Guadalupe St., Austin, Texas 78701. Allied’s mailing address is P.O.

Box 29186, Shawnee Mission, Kansas 66201-9186.

      5. Defendant, David Howard Bromberg, is a Florida citizen who can be served at

his place of business, 2200 W. Commercial Blvd., Ste 309, Ft Lauderdale, Florida

33309-3064

      6. The venue of this case is proper in the Western District of Texas under 28

U.S.C. § § 1332(a); Sections 15.002 and 15.032 of the Texas Civil Practices and Remedies

Code; and Section 17.56 of the Deceptive Trade Practices-Consumer Protection Act

(hereafter the "DTPA").

                             II. Conditions Precedent

      7. All conditions precedent to recovery have occurred or been performed.

                                III. Facts of the Case

      8. HPI operates a web based platform to connect prospect clients or insureds

with insurance agents and a variety of insurance carriers, with which it has specialized

relationships. When a client uses the program, HPI assigns and refers the prospective

client to an individual insurance agent in order to apply for and obtain coverage. HPI

represents to the insureds that these agents are licensed and capable of handling the

insured’s needs.




                                           2
      Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 3 of 18



       9. HPI functions as an agent of the insurance carriers, managing the billing of

the insurance policies for carriers, including Everest. This allows insureds to pay their

premiums; place or cancel insurance policies; and view and download insurance

documents from their carrier, Everest through HPI’s services.

       10. In 2016, Plaintiffs sought to purchase medical insurance for their family. In

order to do so, Plaintiffs used the services of HPI to find an insurance agent and an

insurance carrier.

       11. Through the platform, HPI referred the Plaintiffs to agent David Bromberg.

       12. On December 15, 2016, Plaintiffs purchased medical insurance to take effect

on January 1, 2017 from Everest (Certificate No. EVT0157220) to cover their family’s

health care needs.

       13. Mrs. Grant applied for and placed this policy with Everest over the phone

through agent, David Bromberg, using the HPI platform. In order to apply for the

policy, Bromberg asked multiple questions to Mrs. Grant from the Group Short Term

Medical Plan Insurance Enrollment Form in order for Bromberg to fill out the

application and to determine Plaintiffs’ eligibility to obtain insurance.

       14. During the questioning, Mrs. Grant was asked the following question by

Bromberg:

       Question No. 4:

       “Within the last 5 years has any applicant been diagnosed with, received
       treatment, abnormal test results, medication, consultation for, or had
       symptoms of: Insulin or medication dependent diabetes except gestational
       (diabetes does not apply to residents of DC), stroke, transient ischemic
       attack (TIA), cancer or tumor except basal cell skin cancer, Crohn’s
       disease, ulcerative colitis, rheumatoid arthritis, systemic lupus, chronic
       obstructive pulmonary disease (COPD), emphysema, cystic fibrosis,
       hepatitis C, multiple sclerosis, muscular dystrophy, alcohol or drug abuse,
       bipolar disorder or schizophrenia; hospitalization for mental disorder, an
       eating disorder; or any diseases or disorders of the following: liver, kidney,
                                             3
      Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 4 of 18



      blood, pancreas, lung, brain, heart or circulatory including heart attack or
      catheterization?”

      15. At that time, Mrs. Grant expressly informed Bromberg that her husband,

Stephen Grant, had previously been treated for a heart condition that was not indicated

in the first portion of the question, but was never hospitalized as questioned in the

second portion.

      16. Bromberg represented to Mrs. Grant that the information she provided did

not meet the question criteria for a “yes” reply to the question. Relying upon Bromberg’s

advice, training, and representations, Mrs. Grant answered “no” to question 4.

      17. Mrs. Grant did not physically have the enrollment form in front of her to

properly review and interpret the questions as they were being asked. As a result, Mrs.

Grant further relied on Bromberg for guidance in responding to these questions. When

question no. 4 was read, Mrs. Grant interpreted it as a two part question. Bromberg also

interpreted the question in the same manner, as a two part question, and agreed the

correct response was “no.”

      18. At the conclusion of the phone call, the insurance with Everest was placed.

      19. On May 2, 2017, Mr. Grant was rushed to the emergency room, which

resulted in treatments for Cardiac Arrhythmia. These claims were submitted to Everest’s

third party administrator, Allied, for payment as the policy required. Once the Grants

submitted the claim, Allied and Everest delayed payment and opened an investigation

on these claims. If Allied and Everest had reasonably investigated these claims, it would

have found they were covered by the policy.

      20. In a March 29, 2018 letter, almost a year after he was rushed to the hospital,

HPI informed the Grants that after review of the medical information submitted,


                                              4
      Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 5 of 18



Everest and Allied were denying Plaintiffs’ claim and had directed HPI to rescind the

short term medical insurance coverage, making it null and void as of January 1, 2017.

       21. HPI further stated in the letter that the policy had been rescinded based on a

comparison of the application responses to information received during the processing

of the medical claims, specifically, the response to question no. 4 of the Group Short

Term Medical Plan Insurance Enrollment Form.

       22. Everest claimed that the information provided by Mrs. Grant was a

misrepresentation of facts in that Mrs. Grant had responded “No” to question no. 4

when it should have been “Yes.” Everest stated that during the investigation, it was

determined that Mr. Grant had previous treatment for his heart and as a result Everest

was misled into approving coverage to the Grants.

       23. HPI informed the Grants that had Mrs. Grant accurately responded to

questions no. 4 the Short-Term Medical Policy would not have been approved.

       24. On April 24, 2018, Mr. Grant sent an appeal letter to Everest requesting that

it formally reinstate his coverage and pay the bills owed under the insurance policy. Mr.

Grant stated that Everest had rescinded the policy based on one question (no. 4) off the

initial application even though Everest’s salesperson was the individual who walked

them through the questions and interpreted question no. 4 as a two part question. Both

parties interpreted the question as follows:

       PART ONE

       “Within the last 5 years has any applicant been diagnosed with, received

       treatment, abnormal test results, medication, consultation for, or had

       symptoms of: Insulin or medication dependent diabetes except gestational

       (diabetes does not apply to residents of DC), stroke, transient ischemic

                                               5
          Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 6 of 18



          attack (TIA), cancer or tumor except basal cell skin cancer, Crohn’s

          disease, ulcerative colitis, rheumatoid arthritis, systemic lupus, chronic

          obstructive pulmonary disease (COPD), emphysema, cystic fibrosis,

          hepatitis C, multiple sclerosis, muscular dystrophy, alcohol or drug abuse,

          bipolar disorder or schizophrenia;

          Mr. Grant stated the response to this portion of the question was “NO.”

          PART TWO

          “hospitalization for mental disorder, an eating disorder; or any diseases or
          disorders of the following: liver, kidney, blood, pancreas, lung, brain, heart
          or circulatory including heart attack or catheterization?”

          Mr. Grant stated the response to this portion of the question was also “NO.”

          25. Mr. Grant further informed Everest that they had answered the application

questions truthfully and paid their premiums on time. The Grants demanded that

Everest live up to its commitments as outlined in the terms of their agreement and pay

the covered claims.

          26. Mr. Grant did not receive any response to his appeal letter and began to

reach out leaving multiple messages with Everest, Allied, and HPI requesting they call to

discuss the rescission and his letter.

          27. On July 12, 2018, Mr. Grant received an email from Eric Berg of Everest

acknowledging his voicemails and appeal. Mr. Berg stated that Everest, HPI, and Allied

had no record of having received the appeal letter and requested a courtesy copy of the

letter.

          28. Mr. Grant sent Berg the appeal letter with proof of delivery. On July 16, 2018,

Berg informed Mr. Grant that the letter had been reviewed and Everest had determined




                                                6
         Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 7 of 18



to uphold the rescission stating that the answer to question no. 4 should have been

“Yes.”

         29. Mr. Grant responded to Berg and stated that he believed there was a flaw in

the verbiage in the application in that it was confusing verbiage used to capture the most

new client premium revenue but still give Everest the opportunity to deny large claims

or rescind coverage.

         30. Mr. Grant further stated that Everest’s claim that they did not reasonably

interpret question no. 4 was invalid and offered text readability consensus results to

Everest. These assessments also included charts which show the average US grade level

and the level needed to understand question no. 4. These results indicated that the

education level required reading and understanding of the critical question, far

exceeded the average education level in the US.

         31. Mr. Grant stated that it was impossible to comprehend why any company

would make such an important question so incredibly complex. He further informed

Berg that his September and December surgeries could have easily waited until January

giving him an opportunity to purchase different insurance had he known of Everest’s

unwillingness to honor its obligation to pay these claims.

         32. On September 6, 2018, Mr. Grant sent Berg an email requesting a full copy of

the policy and a copy of the audio file made during the sale of the insurance. At the time

of the call, Plaintiffs were advised that the line was being recorded when Plaintiffs

answered the Group Short Term Medical Plan Insurance Enrollment Form for eligibility

to obtain short term medical insurance over the phone on December 15, 2016.

         33. Berg responded the following day and provided a copy of the policy and told

Plaintiffs that they did not have a copy of any recording of the call. On September 8,

                                             7
      Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 8 of 18



2018, Mrs. Grant sent an additional email to Allied requesting a copy of the policy and a

copy of the audio file.

       34. On September 12, 2018, Allied responded and provided a copy of the policy

listing the sales agent and instructed her to contact David Bromberg, who was the listed

agent for the audio file recording.

       35. To date, Plaintiffs have not been provided a copy of the audio file and have

failed and refused to pay for Plaintiffs’ claim.

                          IV. Agency and Respondeat Superior

       36. Whenever in this complaint it is alleged that the Defendants did any act or

thing, it is meant that Defendants or its agents, officers, servants, employees, or

representatives did such act or thing. They were also done with the full authorization or

ratification of Defendants or done in the normal routine, course and scope of the agency

or employment of Defendants or its agents, officers, servants, employees, or

representatives.

       37. Specifically, HPI, Allied, and Bromberg are agents of Everest under Section

4001.051 of the Texas Insurance Code because they:

                   (a) solicit insurance on behalf of the insurer;

       (b) receive or transmit other an application for insurance or an insurance policy
           to or from the insurer;

       (c) advertise or otherwise gives notice that they will receive or transmit an
           application for insurance or an insurance policy;

       (d) receive or transmit an insurance policy of the insurer;

       (e) examine or inspect a risk;

       (f) receive, collect, or transmit an insurance premium;

       (g) take other action in the making or consummation of an insurance contract for
          or with the insurer; or
                                              8
      Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 9 of 18




       (h) examine into, adjust, or aid in adjusting a loss for or on behalf of the Everest.

           36. Pursuant to Section 4001.009 of the Texas Insurance Code, Everest is

jointly and severally liable for HPI, Bromberg, and Allied’s acts as agents in Everest’s

liabilities, duties, requirements, and penalties provided by certain laws.1

           V. Cause of Action for Breach of Contract Against Everest

       38. According to the insurance policy that Plaintiffs purchased, Everest had the

duty to pay Plaintiffs policy benefits for the medical claims covered by Plaintiffs’ medical

insurance plan. Stephen Grant suffered a medical problem that was covered by the

medical plan.

       39. Everest and its adjusters have breached this contractual obligation and the

subject insurance policy by failing to pay Plaintiffs policy benefits for the cost for

services provided.

       40. Everest and its adjusters have also breached the contractual provisions on

timely investigating, adjusting, and paying Plaintiffs’ medical bills on the insurance

claim. As a result of these breaches of contract, Plaintiffs have suffered the damages that

are described in this complaint.




1(1) Chapters 281, 402, 421-423, 441, 444, 461-463, 541-556, 558, 559, 703, 705, 821, 823-825,
827, 828, 844, 963, 1108, 1205-1208, 1211, 1213, 1214, 1352, 1353, 1357, 1358, 1360-1363, 1369,
1453-1455, 1503, 1550, 1801, 1803, 2151-2154, 2201-2203, 2205-2213, 3501, 3502, 4007, 4102,
and 4201-4203; (2) Chapter 403, excluding Section 403.002; (3) Subchapter A, Chapter 491;
(4) Subchapter C, Chapter 521; (5) Subchapter A, Chapter 557; (6) Subchapter B, Chapter 805;
(7) Subchapters D, E, and F, Chapter 982; (8) Subchapter D, Chapter 1103; (9) Subchapters B,
C, D, and E, Chapter 1204, excluding Sections 1204.153 and 1204.154; (10) Subchapter B,
Chapter 1366; (11) Subchapters B, C, and D, Chapter 1367, excluding Section 1367.053(c); (12)
Subchapters A, C, D, E, F, H, and I, Chapter 1451; (13) Subchapter B, Chapter 1452;(14)
Sections 551.004, 841.303, 982.001, 982.002, 982.004, 982.052, 982.102, 982.103, 982.104,
982.106, 982.107, 982.108, 982.110, 982.111, 982.112, and 1802.001; and (15) Chapter 107,
Occupations Code.

                                              9
     Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 10 of 18



              VI. Violation of Chapter 705 of the Insurance Code

      41. Mrs. Grant correctly answered question 4 of the insurance application,

however, in the alternative, to the extent that they allege material misrepresentation

during the application for the policy, Everest, Allied, HPI, and Bromberg are not entitled

to rescind the policy based upon alleged material misrepresentation in the application.

      42. First, in violation of Section 705.005 of the Texas Insurance Code, they did

not gave notice that the defendant refused to be bound by the policy before the 91st day

after the date the they discovered the falsity of the representation. Everest, and its

agents, HPI and Allied did not notify Plaintiff that Everest did not intend to be bound by

the policy until March 29, 2018.

      43. Second, any fraud in the application was committed by Bromberg, who is

Everest’s agent, not Mrs. Grant. In this respect, Everest’s agent, Bromberg was on notice

of the truth of the factual circumstances surrounding the answer to Question 4 at the

time the alleged false representation was made on December 15, 2016. Bromberg filled

out the application, thereby committing the fraud, if any.

  VII. Causes of Action for Violation of Chapter 542 of the Insurance Code
                         Against Everest and Allied

       44. Everest and its Allied’s delay in the making of a claim decision and failure to

pay Plaintiffs that is described in this complaint violates Chapter 542 of the

Texas Insurance Code.

      4 5 . Within 15 days after the receipt of either actual or written notice of

Plaintiffs’ medical claim, Everest and Allied did not request from Plaintiffs any

items, statements, and forms that it reasonably believed at that time would be

required from Plaintiffs for its claim.


                                           10
     Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 11 of 18



        46. As a result, Everest and its adjusters have violated Chapter 542 by

failing to accept or reject Plaintiffs’ claim in writing within 36 days after receiving

either actual or written notice of its claim.

        47. Everest and its adjusters have also violated Section 542.058 by failing

to properly pay Plaintiffs’ claim within 75 days after it received either actual or

written notice of the claim or within 60 days after any other applicable statutory

period.

        48. In the event it is determined that Everest owes Plaintiffs any additional

monies, then Everest has automatically violated Chapter 542 of the Texas Insurance

Code.

               VIII. DTPA Causes of Action Against All Defendants

        49. Plaintiffs incorporate all the allegations in this complaint for these causes of

action against Defendants under the provisions of the DTPA. Plaintiffs have met all

conditions precedent to bringing these causes of action against Defendants. Specifically,

Defendants’ violations of the DTPA include, without limitation, the following matters:

        A. By its acts, omissions, failures, and conduct that are described in this
           complaint, Everest and its agents have violated Sections 17.46(b)(5), (7), (12),
           and (20) of the DTPA. In this respect, Defendants’ violations include, without
           limitation, (1) Everest and Allied’s unreasonable delays in the investigation,
           adjustment and resolution of Plaintiffs’ claim, (2) Everest and Allied’s failure
           to properly investigate Plaintiffs’ claim, and (3) Defendants failure to pay for
           the services provided to Mr. Grant on which Defendants’ liability had become
           reasonably clear;

        B. As described in this complaint, Everest and Allied represented to Plaintiffs
           that the subject insurance policy and their adjusting and investigative services
           had characteristics or benefits that it did not have, which gives Plaintiffs the
           right to recover under Section 17.46(b)(5) of the DTPA;

        C. As described in this complaint, Bromberg and Everest represented to
           Plaintiffs that the subject insurance application and specifically Question 4

                                             11
     Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 12 of 18



          had characteristics or benefits that it did not have, which gives Plaintiffs the
          right to recover under Section 17.46(b)(5) of the DTPA;

       D. As described in this complaint, HPI represented to Plaintiffs that the
          insurance agent it referred Plaintiffs to, Bromberg, was of a particular
          standard, quality, or grade when he was of another in violation of Section
          17.46(b)(7) of the DTPA;

       E. As described in this complaint, Everest, HPI, and Allied represented to
          Plaintiffs that the subject insurance policy and its adjusting and investigative
          services conferred or involved rights, remedies, or obligations that they did
          not have, such as the right to rescind the policy more than 91 days after
          Everest learned of alleged fraud in the insurance application which gives
          Plaintiffs the right to recover under Section 17.46 (b)(12) if the DTPA;

       F. By representing that Everest would pay to provide medical coverage and
          then not doing so, Everest has violated Sections 17.46(b)(S), (7), and (12) of
          the DTPA;

       G. Bromberg’s actions, as described in this complaint, are unconscionable in that
          he took advantage of Plaintiffs’ lack of knowledge, ability, and experience to a
          grossly unfair degree. His unconscionable conduct give Plaintiffs the right to
          relief under Section 17.SO(a)(3) of the DTPA; and

       I. Everest, Allied and Bromberg’s conduct, acts, omissions, and failures, as
          described in this complaint, are unfair practices in the business of insurance
          in violation of Section 17.SO(a)(4) of the DTPA.

       50. All of the above-described acts, omissions, and failures of Defendants are a

producing cause of Plaintiffs’ damages that are described in this complaint.

              IX. Causes of Action for Unfair Insurance Practices
                          Against Allied and Everest

       51. Plaintiffs incorporate all the allegations in this complaint for these causes of

action against Defendants Allied and Everest under the Texas Insurance Code. Plaintiffs

have satisfied all conditions precedent to bringing these causes of action.

       52. By their acts, omissions, failures, and conduct Allied and Everest have

engaged in unfair and deceptive acts or practices in the business of insurance in

violation of Chapter 541 of the Texas Insurance Code.


                                            12
     Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 13 of 18



       53. Such violations include, without limitation, all the conduct described in this

complaint plus these Allied and Everest’s failure to properly investigate Plaintiffs’

medical claim.

       54. They also include Allied and Everest’s unreasonable delays in the

investigation, adjustment, and resolution of Plaintiffs’ medical claim and Everest’s

failure to pay for the medical bills on which its liability had become reasonably clear. In

addition, Allied and Everest’s failed to look for coverage and give Plaintiffs the benefit of

the doubt. Specifically, Allied and Everest are guilty of the following unfair insurance

practices:

       A. Engaging in false, misleading, and deceptive acts or practices in the business
          of insurance in this case;

       B. Engaging in unfair claims settlement practices;

       C. Misrepresenting to Plaintiffs pertinent facts or policy provisions relating to
          the coverage at issue;

       D. Failing to attempt in good faith to effectuate a prompt, fair, and equitable
          settlement of Plaintiffs’ claim on which Everest’s liability has become
          reasonably clear;

       E. Failing to affirm or deny coverage of Plaintiffs’ claim within a reasonable
          time;

       F. Refusing to properly pay Plaintiffs’ claim without conducting a reasonable
          investigation with respect to the claim by conducting a sham investigation;
          and

       G. Failing to provide promptly to a policyholder a reasonable explanation of the
          basis in the insurance policy, in relation to the facts or applicable law, for the
          denial of a claim or for the offer of a compromise settlement.

       55. Everest has also breached the Texas Insurance Code when it breached its

duty of good faith and fair dealing. Defendants’ conduct as described herein has resulted

in Plaintiffs’ damages that are described in this complaint.


                                             13
     Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 14 of 18



    X. Cause of Action for Breach of Duty of Good Faith and Fair Dealing
                              Against Everest

         56. Plaintiffs incorporate all the allegations of the preceding paragraphs for this

cause of action. By its acts, omissions, failures, and conduct, Everest has breached its

common law duty of good faith and fair dealing by denying Plaintiffs’ medical insurance

claim without any reasonable basis and by failing to conduct a reasonable investigation

to determine whether there was a reasonable basis for its denial.

         57. Everest has also breached its duty by unreasonably delaying payment of

Plaintiffs’ medical claim and by failing to settle Plaintiffs’ medical claim because Everest

and its adjusters knew or should have known that it was reasonably clear that the claim

was covered. This conduct of Everest and its adjusters are the proximate cause of

Plaintiffs’ damages.

         XI. Cause of Action for Negligence, Negligent Misrepresentation,
               and Breach of Fiduciary Duty against all Defendants

         58. Plaintiffs incorporate all the allegations in this complaint for these causes of

action     against   Defendants     HPI    and     Bromberg    for    negligence,   negligent

misrepresentation, and breach of fiduciary duty. HPI and Bromberg did not exercise

reasonable care or competence in obtaining the insurance and communicating

information about the application process, Bromberg, and Everest’s insurance policy to

Plaintiffs. HPI and Bromberg’s acts of negligence include, without limitation, their

misrepresentations concerning the insurance policies sold to the Plaintiffs and failure to

obtain insurance to cover Plaintiff’s property as described herein.

         59. HPI was also negligent in failing to either adequately supervise and train

Bromberg, or to screen and verify that Bromberg was adequately trained or supervised

to assist Plaintiffs in procuring and applying for insurance. If HPI had not referred

                                              14
      Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 15 of 18



Plaintiffs to Bromberg, but had referred Plaintiffs to a competent and capable agent,

there would have been no alleged fraud in the application. Each and all of the foregoing

acts, singularly or in combination, constitute negligence on the part of Defendants that

has directly and proximately caused Plaintiff’s damages, which damages are within the

jurisdictional limits of this court.

       60. HPI and Bromberg made misrepresentations to the Plaintiffs regarding the

insurance policies sold to the Plaintiffs in the course of the Defendants’ business.

Specifically, Defendants supplied false information or failed to provide adequate

information to Plaintiff for the guidance of the Plaintiff relying on Bromberg’s advice

and in answering question 4 of the insurance application.

       61. Bromberg also had the duty to “use reasonable diligence in attempting to

place the requested insurance and to inform the client promptly if unable to do so to.”

See May v. United Services Association of America, 844 S.W.2d 666 (Tex. 1992).

Bromberg breached this duty by failing use reasonable diligence to learn about Mr.

Grant’s health history once it was presented to him by Mrs. Grant and failing to

accurately advise Mrs. Grant based upon that knowledge. Defendants HPI and

Bromberg have has proximately caused Plaintiff’s damages, which damages are within

the jurisdictional limits of this court.

                                XII. Waiver and Estoppel

       62. Defendants have waived and are estopped from asserting any defenses,

conditions, exclusions, or exceptions to coverage not contained in any reservation of

rights or denial letters previously sent to Plaintiffs.




                                              15
     Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 16 of 18



                                    XIII. Damages

       63. The above described conduct of Defendants have caused Plaintiffs’ damages,

which include, without limitation, the unpaid cost to the medical providers for the

services provided to Mr. Grant in his claims in an amount exceeding $914,912. Plaintiffs

are also entitled to recover the unpaid amount plus an eighteen percent per annum

interest on that amount and on all other untimely payments against Everest as damages

under Section 542.060 of the Texas Insurance Code. All the damages described in this

complaint are within the jurisdictional limits of the Court.

                              XIV. Additional Damages

       64. Defendants Everest, Allied, HPI, and Bromberg have also "knowingly" and

“intentionally” committed deceptive trade practices and unfair insurance practices as

those terms are defined in the applicable statutes. As a result, Plaintiffs are entitled to

additional damages under Section 17.50(b)(1) of the DTPA and Chapter 541 of the Texas

Insurance Code.

                              XV. Exemplary Damages

       65. Everest’s breach of its duty of good faith and fair dealing owed to Plaintiffs

was done intentionally and with “malice” and “gross negligence” as those terms are

defined in Chapter 41 of the Texas Civil Practice and Remedies Code.

       66. HPI and Bromberg’s negligence was committed intentionally, with a

conscious indifference to Plaintiffs’ rights and welfare, and with “malice” as that term is

defined in Chapter 41 of the Texas Civil Practice and Remedies Code.

       67. These violations by Everest, HPI, and Bromberg are the type of conduct that

the State of Texas protects its citizens against by the imposition of exemplary damages.

Therefore, Plaintiffs seek the recovery of exemplary damages in an amount to be

                                            16
     Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 17 of 18



determined by the finder of fact that is sufficient to punish Everest for its wrongful

conduct and to set an example to deter these Defendants and others similarly situated

from committing similar acts in the future.

                                XVI. Attorney’s Fees

      68. As a result of Defendants’ conduct that is described in this complaint,

Plaintiffs have been forced to retain the undersigned attorneys to prosecute this action

and has agreed to pay reasonable attorney’s fees.

      69. Plaintiffs are entitled to recover these attorney’s fees under Chapter 38 of the

Texas Civil Practices and Remedies Code; Chapters 541 and 542 of the Texas Insurance

Code; and Section 17.50 of the DTPA.

      70. WHEREFORE, PREMISES CONSIDERED, Plaintiffs request a trial by jury

and also requests that Defendants be cited to appear and answer, and on final hearing,

the court award Plaintiffs a judgment against Defendant for the following:

      1. Actual damages, economic, additional, and exemplary damages in an amount
         within the jurisdictional limits of the court;
      2. Reasonable attorney’s fees through trial and on appeal;
      3. Eighteen percent per annum interest on late or unpaid policy benefits
         pursuant to Chapter 542 of Texas Insurance Code.
      4. Pre-judgment and post-judgment interest as provided by law;
      5. Costs of court; and
      6. Such other and further relief to which Plaintiffs may be justly entitled.




                                              17
     Case 5:19-cv-00232-FB-ESC Document 17 Filed 06/11/19 Page 18 of 18



                                                       Respectfully submitted,

                                                       Loree & Lipscomb
                                                       The Terrace at Concord Park
                                                       777 E. Sonterra Blvd, Suite 320
                                                       San Antonio, Texas 78258
                                                       Telephone: (210) 404-1320
                                                       Facsimile: (210) 404-1310


                                                    By: /s/ Cassandra Pruski
                                                        Robert W. Loree
                                                        State Bar No. 12579200
                                                        rob@lhlawfirm.com
                                                        Cassandra Pruski
                                                        State Bar No. 24083690
                                                        cassie@lhlawfirm.com

                                                       Attorneys for Plaintiffs


                            CERTIFICATE OF SERVICE

      I hereby certify that Plaintiffs have served a true and correct copy of the foregoing

document on June 11, 2019 to all counsel of record through the Court’s ECF filing

system.


                                                       /s/ Cassandra Pruski
                                                       Cassandra Pruski




                                           18
